Citation Nr: 0706076	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-32 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2006.  A transcript of that 
hearing has been associated with the claims folder.


REMAND

The veteran seeks service connection for hepatitis C.  He 
alleges that he contracted hepatitis C as a result of 
receiving immunizations through an injector gun and sharing 
shaving razors with others while in service. 

The record reveals that the veteran was first diagnosed with 
hepatitis C in September 2002.  Medical evidence also 
indicates that the veteran was not exposed to any 
identifiable risks for hepatitis C such as a history of blood 
transfusions, tattoos, or intravenous drug abuse.  However, 
the record does not contain a medical opinion as to the 
etiology of the veteran's hepatitis C.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, the duty for a medical examination and opinion has been 
triggered.  A remand is required to secure this evidence.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1. The RO should arrange for the veteran 
to undergo a VA examination to determine 
the etiology of the veteran's hepatitis C.  
The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

The claims folder must be made available 
for the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The physical examination 
should include all indicated tests and 
studies deemed necessary by the examiner.  

Based on current examination findings and 
review of the claims folder, the examiner 
is asked to state an opinion as to whether 
it is at least as likely as not that the 
veteran's hepatitis C is related to his 
period of active service.  For purposes of 
this opinion, the term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should supply a 
complete explanation for the opinion.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examination report should 
so state. 

2.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


